Plaintiff in error was convicted on an information which charged that he did have possession of intoxicating liquors with the unlawful intent then and there to barter, sell or otherwise furnish the same, and was sentenced to be confined in the county jail for sixty days and pay a fine of two hundred and fifty dollars. Judgment and sentence was entered on February 7th, 1910. An appeal was taken by petition in error and case-made filed in this court April 4th, 1910. The only evidence on the part of the state was that of one Cummings, a deputy sheriff, who testified that in executing a search warrant he searched the defendant's place of business which was a restaurant in Coalgate. The defendant had his family and several other persons working there. That witness found a pint beer-bottle half full of whisky. There was no evidence tending to show that the defendant had ever violated the prohibition law or had offered for sale intoxicating liquor. On behalf of the defendant, Charles Turner testified that the half pint if whisky belonged to him and two other boys who were working in the defendant's restaurant. There is no proof on the part of the state that the whisky belonged to the defendant other than the fact that it was found at his place of business. The verdict and judgment of conviction being contrary to the evidence in the case and unsupported by any evidence, the judgment of conviction is reversed. *Page 640